

116 S410 IS: Fight Illicit Networks and Detect Trafficking Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 410IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Ms. Cortez Masto (for herself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Comptroller General of the United States to carry out a study on how virtual
			 currencies and online marketplaces are used to buy, sell, or facilitate
			 the financing of goods or services associated with sex trafficking or drug
			 trafficking, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fight Illicit Networks and Detect Trafficking Act or the FIND Trafficking Act. 2.FindingsThe Congress finds the following:
 (1)According to the Drug Enforcement Administration 2017 National Drug Threat Assessment, transnational criminal organizations are increasingly using virtual currencies.
 (2)In the 2015 National Money Laundering Risk Assessment, the Department of the Treasury concluded: The development of virtual currencies is an attempt to meet a legitimate market demand. According to a Federal Reserve Bank of Chicago economist, United States consumers want payment options that are versatile and that provide immediate finality. No United States payment method meets that description, although cash may come closest. Virtual currencies can mimic cash’s immediate finality and anonymity and are more versatile than cash for online and cross-border transactions, making virtual currencies vulnerable for illicit transactions..
 (3)Virtual currencies have become a prominent method to pay for goods and services associated with illegal sex trafficking and drug trafficking, which are two of the most detrimental and troubling illegal activities facilitated by online marketplaces.
 (4)Online marketplaces, including the dark web, have become a prominent platform to buy, sell, and advertise for illicit goods and services associated with sex trafficking and drug trafficking.
 (5)According to the International Labour Organization, in 2016, 4,800,000 people in the world were victims of forced sexual exploitation, and in 2014, the global profit from commercial sexual exploitation was $99,000,000,000.
 (6)In 2016, within the United States, the Center for Disease Control estimated that there were 64,000 deaths related to drug overdose, and the most severe increase in drug overdoses were those associated with fentanyl and fentanyl analogs (synthetic opioids), which amounted to over 20,000 overdose deaths.
 (7)According to the 2015 National Money Laundering Risk Assessment published by the Department of the Treasury, an estimated $64,000,000,000 is generated annually from United States drug trafficking sales.
 (8)Illegal fentanyl in the United States originates primarily from China, and it is readily available to purchase through online marketplaces.
			3.GAO study
 (a)Study requiredThe Comptroller General of the United States shall conduct a study on how virtual currencies and online marketplaces are used to facilitate sex and drug trafficking. The study shall consider—
 (1)how online marketplaces, including the dark web, are being used as platforms to buy, sell, or facilitate the financing of goods or services associated with sex trafficking or drug trafficking (specifically, opioids and synthetic opioids, including fentanyl, fentanyl analogs, and any precursor chemicals associated with manufacturing fentanyl or fentanyl analogs) destined for, originating from, or within the United States;
 (2)how financial payment methods, including virtual currencies and peer-to-peer mobile payment services, are being utilized by online marketplaces to facilitate the buying, selling, or financing of goods and services associated with sex or drug trafficking destined for, originating from, or within the United States;
 (3)how virtual currencies are being used to facilitate the buying, selling, or financing of goods and services associated with sex or drug trafficking, destined for, originating from, or within the United States, when an online platform is not otherwise involved;
 (4)how illicit funds that have been transmitted online and through virtual currencies are repatriated into the formal banking system of the United States through money laundering or other means;
 (5)the participants (state and non-state actors) throughout the entire supply chain that participate in or benefit from the buying, selling, or financing of goods and services associated with sex or drug trafficking (either through online marketplaces or virtual currencies) destined for, originating from, or within the United States;
 (6)Federal and State agency efforts to impede the buying, selling, or financing of goods and services associated with sex or drug trafficking through online marketplaces or virtual currencies destined for, originating from, or within the United States, including efforts to prevent the proceeds from sex or drug trafficking from entering the United States banking system through online marketplaces or virtual currencies;
 (7)how virtual currencies and their underlying technologies can be used to detect and deter these illicit activities; and
 (8)to what extent can the immutable and traceable nature of virtual currencies contribute to the tracking and prosecution of illicit funding.
 (b)ScopeFor the purposes of the study required under subsection (a), the term sex trafficking means the recruitment, harboring, transportation, provision, obtaining, patronizing, or soliciting of a person for the purpose of a commercial sex act that is induced by force, fraud, or coercion, or in which the person induced to perform such act has not attained 18 years of age.
 (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report summarizing the results of the study required under subsection (a), together with any recommendations for legislative or regulatory action that would improve the efforts of Federal agencies to impede the use of virtual currencies and online marketplaces in facilitating sex and drug trafficking.